ALLOWABILITY NOTICE
Claims 1 and 5-14 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Hyman on 9/10/2021.


The claims are amended as follows:

1. (Currently Amended) A method for an object (1) to communicate with a server (2) of a connected objects network to report that a clone may be impersonating wherein the request comprises a first value that does not indicate whether any message transmitted by the object (1) to the server (2) was rejected or ignored, - after transmitting the join-request, detecting (110) whether a reference message (uplink) transmitted by the object (1) to the server (2) was rejected or ignored, wherein the join-request transmitted before the detection comprises a nonce and the new join-request comprises, in place of the nonce, a value indicating that any message transmitted by the object to the server was rejected or ignored, - in response to the detection, transmitting (114) to the server (2) an alert message indicating the rejection or ignoring, wherein the alert message is a new request to join the connected objects network, wherein the new request comprises, in place of the first value, a second value indicating the rejection or ignoring.

	2-4. (Canceled).

5. (Currently Amended) [[A]] The method according to claim [[3]] 1, wherein the first value occupies a predetermined slot of N bits in the join-request transmitted before detection, the second value occupies the same predetermined slot of N bits in the new join-request, and the second value is equal to zero or2N1

1, wherein the first value and the second value occupy the DevNonce field defined by the LoRaWAN specification.

7. (Original) [[A]] The method according to claim 1, wherein the reference message is transmitted by the object (1) to the server after the join-request, and carries, for instance, useful data.

8. (Original) [[A]] The method according to claim 1, wherein the reference message is detected as having been ignored when no acknowledgment of receipt of the reference message is received by the object within a predetermined length of time following the transmission of the reference message.

9. (Original) [[A]] The method according to claim 1, further comprising the server rejecting or ignoring a join-request that is transmitted to the server after the alert message and comprises a unique identifier specific to the object.

10. (Original) [[A]] The method according to claim 1, wherein the join-request or the reference message comprises an integrity code generated based on a first secret key specific to the object (1), and wherein the alert message comprises an integrity code generated based on a second secret key specific to the object (1), different from the first secret key.



12. (Currently Amended) An object (1) comprising an interface for communicating (14) with a server (2) of a connected objects network, the object (1) further comprising a processor (10) configured to: - order a request for the object (1) to join the connected objects network, wherein the request comprises a first value that does not indicate whether any message transmitted by the object (1) to the server (2) was rejected or ignored, to be transmitted to the server (2), - after transmitting the join-request, detect whether a reference message transmitted by the object (1) to the server (2) was rejected or ignored, wherein the join-request transmitted before the detection comprises a nonce and the new join-request comprises, in place of the nonce, a value indicating that any message transmitted by the object to the server was rejected or ignored, - in response to the detection, order that an alert message indicating the rejection or ignoring be transmitted to the server (2), wherein the alert message is a new request to join the connected objects network, wherein the new request comprises, in place of the first value, a second value indicating the rejection or ignoring.

the server of [[a]] the connected objects network configured to: - upon receipt of the alert message, implement processing making it possible to detect whether a clone is impersonating the object in the network.

14. (Original) [[A]] The system according to the preceding claim, wherein the server is further configured to reject or ignore a join-request that is transmitted to the server after the alert message and comprises a unique identifier specific to the object. 

Reasons for Allowance
Claims 1 and 5-14 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Garnier et al. (US PGPUB No. 2020/0259667), Hennebert et al. (US PGPUB No. 2018/0288013), Nix et al. (US Patent No. 10,169,587), Di Girolamo et al. (PGPUB No. 2020/0107402), Teboulle et al. (US PGPUB No. 2020/0100158), Teboulle et al. (US PGPUB No. 2020/0100157), Mouftah et al. (US PGPUB No. 2018/0336551), Garnier et al. (US PGPUB No. 2020/0287726), Lee et al. ("Risk analysis and countermeasure for bit-flipping attack in LoRaWAN", IEEE, doi: 10.1109/ICOIN.2017.7899554, 2017, pp. 549-551), Thomas et al. ("Man in the Middle Attack Mitigation in LoRaWAN", IEEE, doi: 10.1109/ICICT48043.2020.9112391, 2020, pp. 353-358), Chen et al. ("Design and Implementation of IoT DDoS Attacks Detection .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        September 11, 2021